                                                    Case 3:17-cv-00618-CLB Document 77
                                                                                    78 Filed 09/23/20
                                                                                             09/24/20 Page 1 of 2



                                      1 David C. McElhinney
                                        State Bar No. 33
                                      2 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        One East Liberty Street, Suite 300
                                      3 Reno, Nevada 89501-2128
                                        Tel: 775.321-3414
                                      4 E-mail: dmcelhinney@lrrc.com

                                      5 Attorneys for Plaintiff MITCHELL S. HAMMOND, SR.

                                      6

                                      7
                                                                     UNITED STATES DISTRICT COURT
                                      8                                   DISTRICT OF NEVADA
                                      9 MITCHELL S. HAMMOND, SR.,                            CASE NO. 3:17-CV-00618-CLB
                                     10 Plaintiff,
                                        v.                                                   JOINT REQUEST, STIPULATION
                                     11                                                      AND [PROPOSED] ORDER TO
                                        SHERIFF GERALD ANTINORO, an                          EXTEND DEADLINE FOR FILING OF
                                     12 individual and STOREY COUNTY, a political            PROPOSED JOINT PRETRIAL
One East Liberty Street, Suite 300




                                        subdivision of the State of Nevada,                  ORDER UNTIL AFTER
                                     13                                                      SETTLEMENT CONFERENCE
Reno, Nevada 89501-2128




                                        Defendants.
                                     14

                                     15             Plaintiff, MITCHELL S. HAMMOND, SR., by and through his attorney DAVID C.
                                     16 MCELHINNEY of the law firm of LEWIS ROCA ROTHGERBER CHRISTIE LLP and

                                     17 Defendants, SHERIFF GERALD ANTINORO and STOREY COUNTY, by and through their

                                     18 attorney of record, REBECCA BRUCH of LEMONS GRUNDY & EISENBERG hereby

                                     19 stipulate and request that this Court enter an order extending the deadline to file the Proposed

                                     20 Joint Pretrial Order from the current deadline of Friday, September 25, 2020 to Friday, October

                                     21 28, 2020 which is two (2) weeks after the Settlement Conference currently scheduled for

                                     22 October 14, 2020. The additional time will allow the parties the opportunity to explore and

                                     23 hopefully enter into a good faith settlement.

                                     24
                                           ///
                                     25

                                     26 / / /

                                     27
                                           ///
                                     28


                                          112372957.1
                                                    Case 3:17-cv-00618-CLB Document 77
                                                                                    78 Filed 09/23/20
                                                                                             09/24/20 Page 2 of 2



                                      1             The requested extension of time will not prejudice the interests of the Plaintiff nor the
                                      2 Defendants and is believed to be in the interest of judicial economy and use of attorney time

                                      3 and resources. This is the parties’ first request for an extension of this deadline.

                                      4
                                                   DATED this 23rd day of September, 2020.
                                      5
                                                                                         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      6

                                      7                                                  By: /s/ David C. McElhinney
                                      8                                                      David C. McElhinney, SBN 33
                                                                                             One East Liberty Street, Suite 300
                                      9                                                      Reno, Nevada 89501-2128
                                                                                             Attorneys for Plaintiff
                                     10

                                     11

                                     12                                                  LEMONS, GRUNDY & EISENBERG
One East Liberty Street, Suite 300




                                     13
Reno, Nevada 89501-2128




                                                                                         By: /s/ Rebecca Bruch
                                     14                                                      Rebecca Bruch, Esq.
                                     15                                                      6005 Plumas Street, #300
                                                                                             Reno, Nevada 89519
                                     16                                                      Phone: (775) 786-6868
                                                                                             Email: rb@lge.net
                                     17                                                      Attorneys for Defendants
                                     18

                                     19

                                     20                                                 ORDER
                                     21       The
                                                The current
                                                     current deadline  for the
                                                             deadline for   the filing
                                                                                 filingofofthe Proposed
                                                                                            Plaintiff’s    Joint Pretrial
                                                                                                        response          Order isMotion
                                                                                                                 to Defendants’   herebyfor
                                        extended from the current deadline of Friday, September 25, 2020, to a new date of
                                     22 Friday,
                                        Summary   Judgment
                                                October
                                        Wednesday,        28,is2020.
                                                      October   hereby
                                                                 28,   extended from the current deadline of Friday, September 25 2020,
                                                                 28. 2020.
                                     23 to a new date of Friday, October 28, 2020.

                                     24            This 24th
                                                        ___ day of September             , 2020.
                                     25

                                     26
                                                                                         _________________________________________
                                     27
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                     28

                                                                                            2
                                          112372957.1
